United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1191
Issued: November 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 1, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 7, 2008 nonmerit decision denying reconsideration of its
December 17, 2007 merit decision. As over one year has elapsed since the last merit decision in
this case, dated December 17, 2007, and the filing of this appeal, dated April 1, 2009, the Board
lacks jurisdiction over the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 30, 2006 appellant, a 60-year-old mail carrier, filed an occupational disease
claim (Form CA-2) for presbyopia and eye strain that she attributed to casing mail. She alleged
1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

that because of the “unnecessary and excessive volume of mail” on her route she developed eye
problems and can no longer case mail.
Appellant submitted evidence in support of her claim.
By decision dated September 27, 2006, the Office denied the claim because the evidence
of record did not demonstrate that the identified employment factor caused a medically
diagnosed compensable injury.
Appellant disagreed and on December 6, 2006 requested reconsideration.
The Office referred appellant, together with a statement of accepted facts and a list of
questions, to Dr. Jack Greenberg, a Board-certified ophthalmologist, for a second opinion
evaluation. By report dated April 12, 2007, Dr. Greenberg reported findings on examination, a
review of appellant’s medical history and diagnosed asthenopic symptoms in both eyes,
astigmatism and presbyopia. He opined that her presbyopia developed by itself as part of the
aging process. Dr. Greenberg also opined that appellant’s eye strain was caused by the
presbyopia and the hyperopic astigmatism, which was exacerbated by her work environment
because her employment duties require her to focus at different distances. He opined that
appellant’s condition could be treated using prescription eyewear and did not prevent her from
casing mail.
Appellant submitted additional evidence supporting her request and by decision dated
May 9, 2007 the Office vacated its prior decision, accepting her claim for aggravation of eye
strain and visual discomfort.
Appellant filed a claim for wage-loss compensation for the period June 27 through
July 3, 2007. Time analysis revealed she claimed 20 hours of leave without pay, 4 hours per day,
for this period. Analysis also revealed appellant worked four hours per day during this period
except for June 29, 2007 when she claimed four hours of sick leave.
Appellant submitted additional evidence, and by decision dated December 17, 2007 the
Office denied the claim because the evidence of record did not demonstrate she was disabled
from work during this period and reduction of her work hours from eight to four hours.
Appellant disagreed and on February 28, 2008 requested reconsideration.
Appellant submitted a February 27, 2008 report in which Dr. Alapat Sebastian, a Boardcertified internist, opined that she could work eight hours per day provided she avoided casing
mail because it would cause eye strain. In an accompanying report (Form CA-20), he noted that
appellant had been evaluated by an ophthalmologist. Dr. Sebastian reported that he could not
provide details from the eye examination or an exact diagnosis. He released appellant to full
duty with no limitations.
By decision dated May 7, 2008, the Office denied the reconsideration request because the
evidence appellant submitted in support of her request was not relevant to the issue underlying
her claim, that is, whether appellant was disabled from work during the period alleged.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant’s reconsideration request did not demonstrate the Office erroneously applied or
interpreted a specific point of law nor did it advance a new relevant legal argument not
previously considered by the Office. Thus, she was not entitled to reconsideration based on the
first two enumerated grounds.
Appellant also did not satisfy the third enumerated ground, submission of new relevant
and pertinent evidence not previously considered by the Office. The relevant issue here is
whether the accepted employment injury caused appellant to be disabled from work from
June 27 through July 3, 2007. This is a medical issue that can only be established through
probative rationalized medical opinion evidence. Dr. Sebastian’s reports, though new, provide
no grounds for reopening appellant’s claim for merit review because they do not address whether
or not appellant was disabled from work from June 27 through July 3, 2007.6 Therefore, while
these reports are “new” they are not relevant or pertinent to the issue underlying her claim.
Because appellant has not satisfied any of the above-mentioned criteria, the Board finds
that the Office properly refused to reopen her case for further review of the merits of her claim.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB
332 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

